Citation Nr: 0907496	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-35 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea to 
include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension to 
include as secondary to a service-connected disability.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the issues on 
appeal for additional development in August 2006.

Although the issue of entitlement to a rating in excess of 30 
percent for status post cancer of the lung with right 
thorectomy and right lobectomy was included as an issue on 
appeal in an October 2008 supplemental statement of the case, 
a review of the record shows that issue was denied by the 
Board in an August 2006 decision that has become final.  
There is no indication the matter was subsequently 
adjudicated and developed for appellate review and the Board 
has no present jurisdiction over this issue.

The Board notes, however, that the August 2006 decision also 
referred the issue of entitlement to service connection for a 
skin disorder as a result of herbicide exposure to the RO for 
appropriate action.  A review of the available record 
indicates no action has been taken on this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims in May 2002.  

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in March 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  

In this case, the Board finds the Veteran has raised service 
connection claims for a skin disorder and obesity that are 
intertwined with the present issues on appeal.  The Court has 
held that a claim that is inextricably intertwined with 
another claim which remains undecided and pending before VA 
must be adjudicated prior to a final order on the pending 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1990).

The Board also notes that a review of the record indicates 
efforts to obtain the Veteran's service records in 1998 were 
unsuccessful, but that a September 1996 VA email 
communication noted "some SMR's" had been received in June 
1996.  The record includes a Form DD 214 and a personnel 
record apparently received from the National Personnel 
Records Center (NPRC) in June 1996, but no service treatment 
records.  Appropriate action should be taken to secure all 
available service treatment records including any received in 
June 1996.  Therefore, the Board finds additional action is 
required prior to appellate review.

The Board also notes that in correspondence dated in November 
2008 the Veteran expanded the present issues on appeal 
claiming that he was entitled to service connection for 
obesity as secondary to his service-connected lung disability 
and asserted that his hypertension and sleep apnea were, in 
fact, secondary to his obesity.  These issues are 
inextricably intertwined with the issue of entitlement to 
TDIU on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

In the August 2006 Board remand, the Veteran was to be 
scheduled for a VA medical examination by a physician.  The 
examiner was requested to comment on whether the nonservice-
connected sleep apnea and hypertension were caused by or 
aggravated by the service-connected residuals of lung cancer.  
The Veteran was afforded a VA medical examination in May 
2007, conducted by a physician's assistant.  The examiner did 
not address the issue of secondary service connection based 
on aggravation by a service-connected disability; in this 
case, the lung cancer.  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The failure of the VA examiner to comment on the 
theory of aggravation has resulted in non-compliance with the 
remand order.  A remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 
Vet.App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  As the claims for entitlement to 
service connection for a skin disorder as 
a result of herbicide exposure and 
obesity as secondary to a service-
connected disability are "inextricably 
intertwined" with the issues on appeal, 
VA must ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied as to 
these matters.  This includes notifying 
the claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  

2.  The issues of entitlement to service 
connection for a skin disorder as a 
result of herbicide exposure and obesity 
as secondary to a service-connected 
disability should be adequately developed 
and adjudicated.  The Veteran should be 
notified of any decision and of his 
appellate rights.  If a timely notice of 
disagreement is filed, the Veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.  

3.  Appropriate action should be taken 
to secure the Veteran's service 
treatment records through official 
channels.  All attempts to procure 
records should be documented in the 
file.  

4.  The Veteran is to be afforded a VA 
cardiovascular, a pulmonary, and a 
general medical examination, and any 
other indicated specialty examinations.  
For all examinations, all indicated 
tests and studies are to be performed.  
For all examinations, the claims folder 
must be made available to each 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physicians.

Regarding the cardiovascular 
evaluation, the physician is requested 
to indicate whether the nonservice-
connected hypertension and/or obesity 
are caused by or aggravated by the 
service-connected residuals of lung 
cancer.  If and only if it is 
determined that the obesity is caused 
by the residuals of the lung cancer, 
the physician is requested to indicate 
whether the obesity then causes the 
hypertension.  Adequate reasons and 
bases are to be provided with any 
opinion rendered.

Regarding the pulmonary evaluation, the 
physician is requested to indicate 
whether the nonservice-connected sleep 
apnea and/or obesity are caused by or 
aggravated by the service-connected 
residuals of lung cancer.  If and only 
if it is determined that the obesity is 
caused by the residuals of the lung 
cancer, the physician is requested to 
indicate whether the obesity then 
causes the sleep apnea.  Adequate 
reasons and bases are to be provided 
with any opinion rendered.

The purpose of the general medical 
examination is to determine the effect 
of the Veteran's service-connected 
disabilities on his employability.  The 
claims file must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  Based on examination 
findings and other evidence contained 
in the claims file, the examiner must 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran is unable to secure or maintain 
substantially gainful employment solely 
as a result of the combination of his 
service-connected disabilities.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




